Exhibit 10.10
 
 
OFFICE LEASE


 
THIS OFFICE LEASE (this “Lease”) is made as of March 31, 2009, by and between
SEMGROUP ENERGY PARTNERS, L.L.C., a Delaware limited partnership (“Landlord”),
and SEMCRUDE, L.P., a Delaware limited partnership (“Tenant”).
 
RECITALS
 
WHEREAS, Landlord owns the real property described on the Exhibit A attached
hereto and made a part hereof (the “Real Property”), and Landlord owns the
buildings and improvements located on the Real Property, including without
limitation a building comprising office space and garage (the “Building”),
together with all landscaped areas, driveways, surface parking lots, sidewalks,
fencing, exterior lighting and other appurtenances to the Building (the “Common
Areas”).
 
 
WHEREAS, Landlord desires to lease to Tenant, and Tenant desires to lease from
Landlord, all that portion of the interior of the Building comprising office
space (the “Leased Premises”), not including the portion on the first floor to
be retained by Landlord as shown on the Exhibit B attached hereto and made a
part hereof (“Landlord’s Office Space”), on the terms and conditions set forth
herein.  Landlord and Tenant acknowledge that the garage space in the Building
shall be used and occupied exclusively by Landlord and Tenant shall have no
right to use or occupy such garage space.  For purposes of this Lease, the
parties agree that the Leased Premises contains 11,856 rentable square feet, and
the Landlord’s Office Space contains 2,900 rentable square feet, and the
Building, inclusive of office space and garage space, contains 28,448 square
feet.
 
 
1.           TERM.
 
 
The term of this Lease (the “Term”) shall begin on April 1, 2009 (the
“Commencement Date”), and shall terminate on March 31, 2014, unless sooner
terminated or extended as provided herein. “Term” shall include any Renewal
Term.  “Lease Year” means a period of twelve (12) calendar months during the
Term, the first of which shall commence on the Commencement Date and end on the
expiration of the twelfth (12th) full calendar month thereafter.  Each
successive Lease Year shall commence on the day following the last day of the
prior Lease Year and end twelve (12) calendar months thereafter.
 
 
2.           PERMITTED USE.
 
The Leased Premises shall be used by Tenant solely for general office purposes,
in compliance with all Legal Requirements (as defined in the next sentence) and
the terms and provisions of this Lease, and for no other purposes (the
“Permitted Use”).  For purposes hereof, the term “Legal Requirements” shall mean
all laws, rules, orders, ordinances, regulations, statutes, requirements and
codes of all governmental authorities, and all rules, regulations and government
orders with respect thereto, and of any applicable fire rating bureau, or other
body exercising similar functions, governing the use and occupation of the
Leased Premises, the Building or Common Areas or the maintenance, use or
occupation thereof; provided, however, Tenant shall not be obligated to cause
the Leased Premises to comply with Legal Requirements except and only to the
extent expressly provided herein.  In addition to the Permitted Use of the
Leased Premises, Tenant is also granted the nonexclusive right to use the Common
Areas together with Landlord, and their respective guests and invitees, and for
Tenant’s employees, guests and invitees to park vehicles within the surface
parking lot on the Real Property.
 
 
3.           RENT.
 
A.  Base Rent.  Tenant shall pay to Landlord, as Base Rent, the amount set forth
on the Exhibit C attached hereto and made a part hereof (the “Base Rent”).  Base
Rent shall be paid monthly by Tenant to Landlord in advance on the first day of
each month of the Term, commencing on the Commencement Date.  At the
commencement of each Lease Year, the Base Rent shall be adjusted for increases
in CPI (as defined below) over the immediately preceding Lease Year, provided,
that if there shall be no increase, or there shall be a decrease, in the CPI,
then the Base Rent for the immediately preceding Lease Year shall be the Base
Rent for such new Lease Year.  “CPI” means the United States Consumer’s Price
Index for All Urban Consumers-Oklahoma City Area (1982-84=100), as published by
the United States Bureau of Labor Statistics bi-monthly, or if such publication
should be discontinued, “CPI” shall then refer to such comparable statistics or
changes in the cost of living for urban consumers as the same may be computed
and published (on the most frequent basis available) by an agency of the United
States or by a reasonable periodical of recognized authority

--------------------------------------------------------------------------------


 
 
B.  Additional Rent.  “Additional Rent” shall mean all sums and amounts other
than Base Rent payable by Tenant to Landlord from time to time under this Lease,
including without limitation Taxes (as hereinafter defined), and any costs
incurred by Landlord in order to cure any Default by Tenant under this
Lease.  Tenant shall pay Additional Rent at the times and in the manner set
forth in this Lease.  The term “Rent”, as used in this Lease, shall mean,
collectively, Base Rent and Additional Rent.
 
C.  Proration of Rent.  Landlord and Tenant understand and agree that if the
Commencement Date or last day of the Term occurs on a date that is other than
the first or last day (as applicable) of a month, the Rent for that month shall
be prorated on a per diem basis.
 
D.  Payment of Rent.  All Rent due and payable by Tenant under this Lease shall
be paid to Landlord at Two Warren Place, 6120 South Yale Avenue, Suite 500,
Tulsa, Oklahoma 74136-4216, or to such other address as Landlord may from time
to time designate in writing.  Except as expressly provided herein, all Base
Rent shall be paid by Tenant without notice or demand, and without any set-off,
counterclaim, abatement or deduction whatsoever, in lawful money of the United
States by bank check or wire transfer of immediately available funds.
 
4.           TAXES.
 
Landlord shall pay as billed all Taxes.  Landlord shall invoice Tenant for
Tenant’s share of the Taxes so paid and Tenant shall pay Landlord within fifteen
(15) days of receipt of such invoice.  In the event Landlord elects to pay Taxes
in installments, Landlord shall invoice Tenant only the amount paid for each
installment, as such installments are paid.  Tenant’s share of Taxes shall be
calculated based on the square footage of the Leased Premises, divided by the
total square footage of the Building (inclusive of office space and garage
space), and, as of the date hereof, shall mean 41.68%.  “Taxes” shall mean all
real estate taxes, assessments, business improvement district charges, fees and
assessments, sewer and water rents or assessments (but not utility charges),
rates and other governmental levies, impositions or charges, whether general,
special, ordinary, extraordinary, foreseen or unforeseen, which may be assessed,
levied or imposed upon all or any part of the Real Property, (ii) all personal
property taxes, assessments, rates and charges and other governmental levies,
impositions or charges, whether general, special ordinary, extraordinary,
foreseen or unforeseen, which may be assessed, levied or imposed upon all or any
part of any personal property owned or held by Landlord and used solely in
operation and ownership of the Real Property, including, without limitation, any
fixtures, machinery, equipment, apparatus, plant, transformers, duct work,
cable, wires, and other facilities, equipment and systems designed to supply
heat, ventilation, air conditioning, humidity or any other services or
utilities, or comprising or serving as any component or portion of the
electrical, gas, steam, plumbing, sprinkler, communications, alarm, security or
fire/life/safety systems or equipment, and any other mechanical, electrical,
electronic, computer or other systems or equipment for the Real Property, all to
the extent that the same do not constitute part of the Real Property (the
“Personal Property”), and (iii) all expenses (including reasonable attorneys’
fees and reasonable disbursements and experts’ and other witnesses’ fees)
incurred in contesting the assessed valuation of all or any part of the Real
Property by Landlord, to the extent Tenant consents to such contest in
advance.  Notwithstanding anything to the contrary contained in this Lease,
Taxes shall not include (x) interest or penalties incurred by Landlord as a
result of Landlord’s late payment of Taxes, except for interest payable in
connection with the installment payment of assessments pursuant to the next
sentence or (y) franchise, transfer, capital stock, inheritance, succession,
gift, estate or other taxes to the extent applicable to general or net income of
Landlord.  For purposes hereof, “Taxes” for any Lease Year shall be deemed to be
the amount of Taxes assessed for such Lease Year.  If at any time the methods of
taxation prevailing on the date hereof shall be altered so that in lieu of the
whole or any part of Taxes, there shall be assessed, levied or imposed (1) a
tax, assessment, levy, imposition or charge based on the income or rents
received from the Real Property whether or not wholly or partially as a capital
levy or otherwise, (2) a Lease fee measured by the rents, or (3) any other tax,
assessment, levy, imposition, charge or Lease fee however described or imposed,
then all such taxes, assessments, levies, impositions, charges or Lease fees or
the part thereof so measured or based, to the extent and only to the extent
assessed in lieu of Taxes, shall be deemed to be Taxes.
2

--------------------------------------------------------------------------------


 
 
5.           UTILITIES.
 
Tenant shall pay as billed, prior to delinquency or default, all utilities
consumed on the Real Property including, without limitation, electricity, gas,
oil, steam, water, air conditioning and other fuel and utilities (collectively,
the “Utilities”).  Tenant shall invoice Landlord for Landlord’s share of the
Utilities so paid and Landlord shall pay Tenant within fifteen (15) days of
receipt of such invoice.  Landlord acknowledges that all deposits with all
Utility providers, existing or hereinafter made, are the property of
Tenant.  Landlord’s share of the Utilities payments shall be that portion of the
square footage of the Landlord’s Office Space and the square footage of the
garage space within the Building occupied by Landlord, divided by the total
square footage of the Building.
 
6.           CONDITION OF LEASED PREMISES.
 
Tenant has examined the Leased Premises.  Subject to Landlord’s obligations
under Section 7, Tenant hereby accepts the condition of the Leased Premises in
its AS-IS, WHERE-IS CONDITION, WITH ALL FAULTS.  Landlord has not agreed to pay
for or make any tenant or leasehold improvements as consideration for Tenant’s
execution and delivery of this Lease.  Except as expressly set forth in this
Lease, Landlord and Landlord’s agents have made no warranties, representations,
statements or promises with respect to (a) the rentable or usable square footage
of the Leased Premises or the Building, or (b) the suitability of the Leased
Premises for any particular use or purpose.  No rights, easements or licenses
are acquired by Tenant under this Lease except as expressly set forth herein or
to the extent such rights, easements or licenses have been or will be acquired
by Landlord through ownership of the Leased Premises and relate to the use of
the Leased Premises, in which event Tenant shall be entitled to the nonexclusive
exercise of the Landlord’s rights thereunder in its possession and use of the
Leased Premises.  Notwithstanding any of the foregoing, in the event the Leased
Premises or any portion thereof, as of the date hereof, do not comply in all
material respects with Legal Requirements, and/or the current zoning for the
Leased Premises does not permit the use of the Leased Premises for general
office use, and Tenant deems it necessary to obtain another location for its
operations, then Tenant may terminate this Lease by delivery of written notice
to Landlord without liability therefor.  Upon such termination, this Lease shall
terminate and neither Landlord nor Tenant shall have any further liability to
each other hereunder, except for such obligations that are expressly stated to
survive the termination hereof.
 
 
The parties acknowledge that Tenant requires the Leased Premises and the
Landlord’s Office Space to be separated and sealed off with interior walls or
lockable doors.  Such separation shall be performed on or before the earlier to
occur of (i) ninety (90) days from the Commencement Date or (ii) the
reorganization of Tenant.  The parties shall cooperate in the completion of the
work, and the parties shall share the cost thereof.  Upon payment by Landlord of
the cost of the work, Landlord shall invoice Tenant for seventy-five percent
(75%) of the cost, and Tenant shall pay its share of the cost within fifteen
(15) days after receipt of the invoice therefor.  This obligation of Tenant
shall survive the expiration or earlier termination of this Lease.
3

--------------------------------------------------------------------------------


 
 
7.           MAINTENANCE; SERVICES.
 
A.  Tenant agrees at its sole cost and expense, to keep and maintain the Leased
Premises in a clean and sanitary condition and in good repair, commensurate with
the conditions existing at the time this Lease is executed and thereafter at all
times during the Term hereof, subject to ordinary wear and tear.  Tenant may, at
its sole cost and expense, during the Term, redecorate the Leased Premises as
required by Tenant (and as approved by Landlord in accordance with Section 10
hereof).  Tenant shall hire a janitorial service to clean the office portions of
the Building.   Tenant shall invoice Landlord for Landlord’s share of the
janitorial service so paid and Landlord shall pay Tenant within fifteen (15)
days of receipt of such invoice.  Landlord’s share of the janitorial service
shall be calculated based on the square footage of the Landlord’s Office Space,
divided by the total square footage of the office space within the Building,
and, as of the date hereof, shall mean 19.7%.
 
 
B.  Tenant agrees to make available to the Landlord the use of the large
conference room on the first floor of the Leased Premises when not in use by the
Tenant, upon reasonable advance notice by Landlord, which use shall be at no
cost to Landlord.
 
 
C.  Landlord shall install a separate telephone system for its separate use in
the Building.  During the period from the Commencement Date until such separate
system is installed, Landlord may utilize Tenant’s telephone system and during
any such period all cost of the telephone service shall be shared between the
parties.  Tenant shall invoice Landlord for Landlord’s share of the telephone
service as paid and Landlord shall pay Tenant within fifteen (15) days of
receipt of such invoice.  Landlord’s share of the cost of such telephone service
shall be calculated based on the average number of persons that Landlord has
occupying the space occupied by Landlord in the Building, divided by the average
number of all persons occupying the Building during the same period, plus any
applicable long distance charges.  After May 1, 2009, if such separate telephone
system has not been installed by Landlord, Landlord will pay its share of the
cost of the Tenant’s telephone service plus fifteen percent (15%), until
installed.
 
 
D.  Landlord shall maintain, at Landlord’s cost and expense, in good repair the
Real Property and the Building and all systems of the Building, including
without limitation the roof, structure, load bearing and fire walls, foundation,
water system, gas system, sewer system, and electrical wiring, together with the
heating and air conditioning facilities and all controls, including the cutting
and mowing of grass and weeds, commensurate with the conditions existing at the
time this Lease is executed, normal wear and tear excepted, and thereafter at
all times during the Term hereof.  In the event that Tenant becomes aware of a
structural problem on the Leased Premises, Tenant will notify Landlord of such
problem.  Landlord agrees to replace all broken or cracked glass, in the windows
and doors of the Leased Premises, with glass of the same size and quality as
that broken or cracked, and will replace all damaged plumbing fixtures with
others of equal quality.  Landlord shall invoice Tenant for Tenant’s share of
the cost to mow grass and cut weeds as paid and Tenant shall pay Landlord within
fifteen (15) days of receipt of such invoice.  Tenant’s share of the cost of the
service shall be calculated based on the square footage of the Leased Premises,
divided by the total square footage of the Building, and, as of the date hereof,
shall mean 41.68%.  If any such maintenance or repair, or any such services, are
required due to the act, omission or negligence or willful misconduct of any
member of the Tenant Group (as defined in Section 11 hereof), Tenant shall pay
Landlord for the cost of such maintenance or repair within fifteen (15) days
after receipt from Landlord of an invoice therefor.
 


E.  Landlord’s covenants under Section 5 hereof shall only impose on Landlord
the obligation to use reasonable efforts to cause the applicable utility
providers to furnish the Utilities.  Landlord has made no representation,
warranty or covenant of any kind regarding the availability (or future
availability) of any Utilities and services, and interruption of any Utilities
or services shall not give rise to any right or remedy in favor of Tenant under
this Lease, including, without limitation, a claim for abatement or reduction of
the Rent or damages, nor shall Tenant be relieved of its obligations under this
Lease.  Notwithstanding the foregoing, if an interruption of the Utilities
occurs and such condition prohibits Tenant from using all or a portion of the
Leased Premises for the purpose of office space and such condition exists for
fifteen (15) consecutive days after Tenant provides written notice of the
condition to Landlord, then the Rent shall abate as to that portion of the
Leased Premises that is rendered untenable for the purpose of office space, as
reasonably determined by Landlord.  The abatement shall commence upon the
expiration of the fifteen (15) day period and continue for so long as the
condition exists; provided, however, if the condition continues for two (2)
consecutive months, Tenant shall have the right to terminate this Lease upon
written notice to Landlord (which notice may only be given after the expiration
of the two (2) month period), effective on the date of such notice.  Upon such
termination, this Lease shall terminate and neither Landlord nor Tenant shall
have any further liability to each other hereunder, except for such obligations
that are expressly stated to survive the termination hereof.
4

--------------------------------------------------------------------------------


 
8.           SURRENDER OF LEASED PREMISES; RESTORATION.
 
 
Tenant agrees that, upon termination of the Term of this Lease, whether by
expiration or otherwise, Tenant will peaceably quit and surrender the Leased
Premises to Landlord, and will, at its sole cost and expense, remove all
Tenant’s personal property, fixtures, structures and improvements, and will
restore the Leased Premises to substantially the same condition the Leased
Premises were in on the date hereof (other than any improvements, installations
and modifications made by Landlord), subject to ordinary wear and tear.  Any and
all property which may be removed from the Leased Premises by Landlord pursuant
to the authority of this Lease or of law, to which Tenant is or may be entitled,
may be handled, removed and stored, as the case may be, by or at the direction
of Landlord at the risk, cost and expense of Tenant, and Landlord shall in no
event be responsible for the value, preservation or safekeeping thereof.  Tenant
shall pay to Landlord, upon demand, any and all expenses incurred in such
removal and all storage charges against such property so long as the same shall
be in Landlord’s possession or under Landlord’s control.  Any such property of
Tenant not retaken by Tenant from storage within thirty (30) days after removal
from the Leased Premises shall, at Landlord’s option, be deemed conveyed by
Tenant to Landlord under this Lease as by a bill of sale without further payment
or credit by Landlord to Tenant.  This Section 8 shall survive the expiration or
earlier termination of the Lease.
 
 
9.           COMPLIANCE WITH LAWS; WASTE.
 
 
A.  Tenant covenants and agrees that it will not commit waste, loss or damage to
the Leased Premises.
 
B.  Tenant acknowledges that Landlord may incur costs as a result of the
enactment of new Legal Requirements relating to the Leased Premises, and/or
changes in Legal Requirements relating to the Leased Premises.  Tenant agrees
that any such costs incurred by Landlord for complying with such new or changed
Legal Requirements which are due to Tenant’s use and/or occupancy of the Leased
Premises shall be an expense recoverable by Landlord from Tenant.  Landlord
shall notify Tenant in advance of the estimated cost of any such compliance, and
Tenant shall have the right to terminate this Lease if Tenant determines that
the cost thereof exceeds the benefit to Tenant, by delivery of written notice to
Landlord on or prior to the date thirty (30) days after Tenant receives such
notice from Landlord (and failure to deliver any such notice by the expiration
of such thirty (30) day period shall be deemed Tenant’s waiver of such right of
termination.  Upon such termination, this Lease shall terminate and neither
Landlord nor Tenant shall have any further liability to each other hereunder,
except for such obligations that are expressly stated to survive the termination
hereof.  To the extent any such expense paid by Tenant is subsequently recovered
by or reimbursed to Landlord through insurance or recovery from responsible
third parties or other action, Tenant shall be entitled to such recovery or
reimbursement.  If a portion of such expense is paid by Landlord, then Landlord
shall be entitled to deduct from such recovery its proportionate share thereof.
 
 
C.  Each party shall promptly provide to the other party with written notice:
(i) upon its obtaining knowledge of any material violation of any Legal
Requirements relating to the Leased Premises, Building, Common Areas or Real
Property, and/or (ii) of its receipt of any notice, correspondence, demand or
communication of any nature from any governmental authority alleging a violation
of any Legal Requirements relating to the Leased Premises, Building, Common
Areas or Real Property.
5

--------------------------------------------------------------------------------


 
 
D.  Each party shall comply with all Legal Requirements applicable to the Real
Property, Building and Common Areas and its use and occupation thereof.
 
 
E.  Tenant shall not cause or permit any “Hazardous Substance” (defined as any
chemical, pollutant, waste, compound or other substance in such forms,
concentrations, quantities or other conditions that are prohibited, regulated or
require assessment, monitoring, removal or remediation under any law or
regulation pertaining to health or the environment) to be used, installed,
stored, treated, generated, released or disposed on or in the Leased Premises,
Building, Common Areas or Real Property.  Tenant shall reimburse Landlord for
all costs and expenses incurred by Landlord (whether incurred before or after
termination of this Lease), within fifteen (15) days after demand, to correct
any violation of the preceding sentence, or to remove or render harmless any
Hazardous Substance resulting from such a violation, or to comply with
applicable regulatory requirements, in connection with any such removal, or to
contest such requirements.  This Section 9.E shall survive the expiration or
earlier termination of the Lease.
 
 
F.  Landlord shall not cause or permit any Hazardous Substance to be used,
installed, stored, treated, generated, released or disposed on or in the Common
Areas, Building or Real Property.  Landlord shall reimburse Tenant for all costs
and expenses incurred by Tenant (whether incurred before or after termination of
this Lease), within fifteen (15) days after demand, to correct any violation of
the preceding sentence, or to remove or render harmless any Hazardous Substance
resulting from such a violation, or to comply with applicable regulatory
requirements, in connection with any such removal, or to contest such
requirements.  This Section 9.F shall survive the expiration or earlier
termination of the Lease.
 
 
10.           ALTERATIONS.
 
 
Tenant shall not make any alterations, installations, improvements, additions or
other physical changes (collectively, the “Alterations”) in or about the Leased
Premises without Landlord’s prior written consent in each instance, which
consent shall not be unreasonably denied or conditioned by Landlord.  Any
Alterations shall be performed: (i) by Tenant, at Tenant’s sole cost and expense
(and Landlord shall have no duty or obligation with respect thereto), (ii)
pursuant to plans and specifications (including, as applicable, layout,
architectural, mechanical, electrical, plumbing, sprinkler and structural
drawings) reasonably approved in writing by Landlord, (iii) in compliance with
all Legal Requirements, and (iv) in a good and workmanlike manner, free of all
liens.  Tenant shall, at Tenant’s sole cost and expense, obtain any and all
permits and approvals necessary for the performance of any Alterations.  During
the performance of any Alterations, Tenant shall carry, or shall cause its
contractors and subcontractors to carry, customary builder’s insurance.
 
 
11.           INDEMNITY.
 
 
A.  By Tenant.  To the maximum extent permitted under Legal Requirements, Tenant
agrees to protect, indemnify, defend (with counsel reasonably acceptable to
Landlord) and hold harmless Landlord and its parents, subsidiaries and
affiliates, and their respective officers, directors, shareholders, employees,
representatives, agents, contractors, licensees, lessees, guests, invitees,
successors and assigns (collectively, the “Indemnified Parties”) from and
against any and all losses, costs, damages, liabilities, expenses (including,
without limitation, reasonable attorneys’ fees) and/or injuries (including,
without limitation, damage to property and/or bodily injury) suffered or
incurred by any of the Indemnified Parties (regardless of whether contingent,
direct, liquidated or unliquidated, but not including consequential)
(collectively, “Losses”), and any and all claims, demands, suits and causes of
action (collectively, “Claims”) brought or raised against any of the Indemnified
Parties, arising out of, resulting from, relating to or connected with: (1)
Tenant’s use of the Leased Premises; (2) any negligent act or omission or
willful misconduct of Tenant or its officers, directors, shareholders,
employees, representatives, agents, contractors, licensees, lessees, guests,
invitees (collectively, “Tenant Group”) at, on or about the Real Property or
Building, or (3) the failure of any of them to comply with Legal Requirements,
and notwithstanding anything to the contrary in this Lease, such obligation to
indemnify, defend and hold harmless the Indemnified Parties shall survive any
termination of this Lease.  This indemnification shall include, without
limitation, claims made under any workman’s compensation law or under any plan
for employee’s disability and death benefits (including, without limitation,
claims and demands that may be asserted by employees, agents, contractors and
subcontractors).
6

--------------------------------------------------------------------------------


 
 
B.  By Landlord.  To the maximum extent permitted under Legal Requirements,
Landlord agrees to protect, indemnify, defend (with counsel reasonably
acceptable to Tenant) and hold harmless Tenant and its parents, subsidiaries and
affiliates, and their respective officers, directors, shareholders, employees,
representatives, agents, contractors, licensees, lessees, guests, invitees,
successors and assigns (collectively, the “Tenant Indemnified Parties”) from and
against any and all Losses incurred by any of the Tenant Indemnified Parties,
and any and all Claims brought or raised against any of the Tenant Indemnified
Parties, arising out of, resulting from, relating to or connected with: (1)
Landlord’s use of the Real Property or Building, (2) any negligent act or
omission or willful misconduct of Landlord or its officers, directors,
shareholders, employees, representatives, agents, contractors, licensees,
lessees, guests, invitees (collectively, “Landlord Group”) at, on or about the
Real Property or Building, or (3) the failure of any of them to comply with
Legal Requirements, and notwithstanding anything to the contrary in this Lease,
such obligation to indemnify, defend and hold harmless the Tenant Indemnified
Parties shall survive any termination of this Lease.  This indemnification shall
include, without limitation, claims made under any workman’s compensation law or
under any plan for employee’s disability and death benefits (including, without
limitation, claims and demands that may be asserted by employees, agents,
contractors and subcontractors).
 
 
C.  Indemnity Procedure.  If an Indemnified Party or Tenant Indemnified Party
(in each case, the “Indemnitee”) receives notice of any claim, action or
proceeding (an “Action”) against Indemnitee with respect to which
indemnification is to be sought from the party with the obligation to indemnify
(the “Indemnitor”) under this Section 11.C, Indemnitee shall promptly notify
Tenant or Landlord, as indemnitor and as applicable (in such capacity,
“Indemnitor”)  of the Action in writing.  Indemnitee may direct Indemnitor to
assume the defense of the Action and to pay all reasonable costs and expenses
incurred as a result thereof.  If Indemnitee shall not have directed Indemnitor
to assume the defense of the Action,  Indemnitor shall have the right to
participate at its own expense in the defense of any such Action.  If Indemnitor
shall not have employed counsel to have charge of the defense of any such Action
following the notice and direction specified above, or if Indemnitee shall have
reasonably concluded that there may be defenses available to Indemnitee which
are different from or additional to those available to Indemnitor (in which case
Indemnitor shall not have the right to direct the defense of such Action on
behalf of the Indemnitee), the Indemnitee shall have the right to retain its own
counsel and all reasonable resulting legal and other expenses incurred by
Indemnitee shall be borne by Indemnitor, provided, that no Indemnitee shall
settle any claim, action or proceeding without the prior written consent of
Indemnitor, such consent not to be unreasonably withheld or delayed.
 
 
12.           TERMINATION.
 
 
Tenant may terminate this Lease on not less than one hundred eighty (180) days
advance written notice to Landlord without penalty, which notice shall state the
proposed termination date therein.  Upon such termination, this Lease shall
terminate and neither Landlord nor Tenant shall have any further liability to
each other hereunder, except for such obligations that are expressly stated to
survive the termination hereof, provided, however, that Tenant shall cure any
existing Default hereunder prior to such termination being effective.  In the
event Landlord terminates this Lease pursuant to any right granted to Landlord
to do so on Exhibit C to that certain Shared Services Agreement of even date
herewith, this Lease shall terminate as provided therein.  Upon such
termination, this Lease shall terminate and neither Landlord nor Tenant shall
have any further liability to each other hereunder, except for such obligations
that are expressly stated to survive the termination hereof.
7

--------------------------------------------------------------------------------


 
 
13.           CASUALTY.
 
 
In the event of any damage to or destruction of the Leased Premises, by fire or
other casualty, which materially and adversely affects Tenant’s use and
enjoyment of the Leased Premises for the purposes specified in this Lease, then
either Landlord or Tenant shall have the right, no later than ninety (90) days
after such party becomes aware of such damage or destruction, to terminate this
Lease upon thirty (30) days’ prior written notice to the other.  In the event of
any damage or destruction which is not so extensive, or in the event that
neither Landlord nor Tenant elects to terminate this Lease pursuant to the
preceding sentence, then this Lease shall continue in full force and effect, and
Landlord will, to the extent proceeds of insurance are available therefor,
repair, restore, rebuild and/or replace the Leased Premises and fixtures and
building equipment destroyed in such casualty, substantially to the condition
they were in immediately prior to such damage or destruction.  Any such work
shall be done in a good and workmanlike manner and in accordance with all Legal
Requirements and the terms and provisions of this Lease.  In no event shall
Landlord be obligated to incur costs which are not covered by Landlord’s
property insurance.  In the event Landlord does not commence such repair,
restoration or replacement within a reasonable amount of time, but in any event
within one hundred sixty (160) days of such casualty, and/or does not pursue the
work to completion in a reasonably expeditious manner, Tenant shall give written
notice thereof to Landlord, and if Landlord does not thereafter commence or
resume such work as required hereunder within five (5) days, Tenant may
terminate this Lease by further written notice to Landlord (such termination to
be effective upon Landlord’s receipt of such further written notice).  Upon such
termination, this Lease shall terminate and neither Landlord nor Tenant shall
have any further liability to each other hereunder, except for such obligations
that are expressly stated to survive the termination hereof.  From the date of
such casualty until completion of the work (or until Tenant terminates this
Lease as permitted hereunder), the Base Rent shall be proportionately reduced to
reflect the portion of the Leased Premises rendered unusable to Tenant as a
result of such fire or other casualty.
 
 
14.           CONDEMNATION.
 
 
If the Leased Premises, or a substantial part thereof, or a portion thereof or
of the Real Property which prevents use of the Leased Premises for the purposes
specified herein by Tenant, shall be taken or condemned by any competent
authority for any public use or purpose, the Term shall end on the date when the
possession of the part so taken shall be required for such use or purpose.  Upon
such termination, this Lease shall terminate and neither Landlord nor Tenant
shall have any further liability to each other hereunder, except for such
obligations that are expressly stated to survive the termination hereof.  Tenant
shall have no right to share in the condemnation award.  Then current Rent shall
be apportioned as of the date of such termination.  If only a portion of the
Leased Premises shall be so taken so as not to render the remainder untenable
for Tenant’s business purposes, as reasonably determined by Tenant, this Lease
shall continue in full force and effect but all Rent shall abate with respect to
the portion so taken.
8

--------------------------------------------------------------------------------


 
 
15.           INSURANCE.
 


A.  Landlord shall maintain a policy of commercial property insurance.  Such
insurance shall cover the full replacement cost of the building, fixtures,
equipment, Building standard leasehold improvements, including without
limitation foundations of buildings, structures, machinery or boilers, if the
foundations are below the lowest basement floor, or the surface of the ground,
if there is no basement, walks, patios and other paved surfaces, underground
pipes, flues and drains, retaining walls not part of any building, and including
the cost of excavations, grading backfilling and filling; and will include the
perils of flood, earthquake and windstorm, including landslides, earth sinking,
rising or shifting; and boiler and machinery or equipment breakdown insurance
for loss or damage caused by the explosion of steam boilers or similar
equipment.  The cost of the policy of property insurance shall be shared by the
parties.  Landlord shall invoice Tenant for Tenant’s share of the cost of such
policy as paid and Tenant shall pay Landlord within fifteen (15) days of receipt
of such invoice.  Tenant’s share of the cost of the policy shall be calculated
based on the square footage of the Leased Premises, divided by the total square
footage of the office and garage space within the Building, and, as of the date
hereof, shall mean 41.68%.  In the event the premium rate is increased for the
garage portion of the Building, Landlord shall obtain separate billing for the
Leased Premises and the Landlord’s Office Space, in which event Tenant’s share
of the cost of the policy shall be for its share of the office premium only, and
shall be calculated based on that square footage of the Leased Premises, divided
by the total square footage of the office space within the Building.


B.  Each party shall maintain insurance on its personal property located within
the Building or otherwise located on the Real Property.


C.  Tenant shall maintain a policy of business interruption coverage, on a 100%
(12-month) actual loss sustained basis.  Landlord shall be named as loss payee
as its interest may appear.


D.  Each party shall maintain commercial general liability insurance, and, if
necessary, commercial umbrella insurance with an aggregate limit of not less
than $10,000,000 each occurrence. Such insurance shall cover premises, all
operations by or on behalf of such party, its contractors and anyone directly or
indirectly employed by it or by anyone for whose acts it may be liable
products-completed operations, personal and advertising injury, and liability
assumed under an insured contract (including the tort liability of another
assumed in a business contract).  Such insurance shall be written on a claims
made or occurrence basis against claims for liability arising from bodily
injury, property damage, premises, operations, and other coverages and in such
amounts as customarily maintained in the industry by prudent operators.


E.  Concurrently with the execution of this Lease and upon renewal of coverage,
each party shall provide the other with Certificates of Insurance, executed by a
duly authorized representative of each insurer, showing compliance with the
requirements set forth above.  Each Certificate of Insurance shall provide that
the insurance company will give the certificate holder thirty (30) days prior
written notice of the cancellation of any such insurance policy.  Failure of
either party to demand such certificate or other evidence of full compliance
with these insurance requirements or failure of either party to identify a
deficiency from evidence that is provided  shall not be construed as a waiver of
either party’s obligation to maintain such insurance.  The insurance required to
be provided pursuant to this Section 15 may be provided under so called blanket
policies of insurance so long as (i) the coverage afforded to the other party to
this Lease shall not be reduced or diminished by reason of the use of such
blanket policy and (ii) all of the requirements set forth in this Section 15
with respect to such insurance are otherwise satisfied.  All required insurance
shall be maintained with responsible, solvent and reputable insurance companies
with an A.M. Best rating of A-9 or better and qualified to do business in the
State of Oklahoma.
9

--------------------------------------------------------------------------------




F.  ANYTHING IN THIS LEASE TO THE CONTRARY NOTWITHSTANDING, LANDLORD AND TENANT
HEREBY WAIVE ANY AND ALL RIGHTS OF RECOVERY, CLAIM, ACTION OR CAUSE OF ACTION
AGAINST THE OTHER, ITS AGENTS, EMPLOYEES, OFFICERS, PARTNERS, SERVANTS OR
SHAREHOLDERS FOR ANY LOSS OR DAMAGE THAT MAY OCCUR TO THE LEASED PREMISES OR THE
REAL PROPERTY,  OR ANY IMPROVEMENTS THERETO,  OR ANY PERSONAL PROPERTY OF SUCH
PARTY THEREIN,  BY REASON OF FIRE, THE ELEMENTS OR ANY OTHER CAUSE WHICH IS OR
COULD BE INSURED AGAINST UNDER THE TERMS OF THE FIRE AND EXTENDED COVERAGE
INSURANCE POLICIES REQUIRED TO BE OBTAINED PURSUANT TO THIS LEASE, REGARDLESS OF
CAUSE OR ORIGIN, INCLUDING NEGLIGENCE OF THE OTHER PARTY HERETO, ITS AGENTS,
EMPLOYEES, OFFICERS, PARTNERS, SERVANTS OR SHAREHOLDERS, AND EACH PARTY
COVENANTS THAT NO INSURER SHALL HOLD ANY RIGHT OF SUBROGATION AGAINST SUCH OTHER
PARTY.
 
16.           SIGNAGE.
 
 
Landlord and Tenant shall share all existing sign monuments, poles and other
sign supports at the present locations of all such signs on the Real Property
and Building.  Tenant shall not install any signage on the monuments, poles or
other locations without Landlord’s prior written consent as to specific
location, size, and installation methods in each instance, which consent shall
not be unreasonably denied or conditioned by Landlord.  Any signage shall be
installed: (i) by Tenant, at Tenant’s sole cost and expense (and Landlord shall
have no duty or obligation with respect thereto), (ii) in compliance with all
Legal Requirements, and (iii) in a good and workmanlike manner, free of all
liens.  Tenant shall, at Tenant’s sole cost and expense, obtain any and all
permits and approvals, if any, necessary for the installation of any signage.
 
 
17.           DEFAULT.
 
 
A.  In the event that any of the following shall occur (each, a “Default”):
 
(i)  Tenant shall at any time fail to make any payment of Rent (or any portion
thereof) or any other payments required of Tenant hereunder when required, and
such failure continues for a period of more than five (5) days after receipt of
notice, which notice shall not be required more than twice during any
twelve-month period, thereafter, the failure to make payment of Rent (or any
portion thereof) shall be a Default if such failure continues for more than five
(5) days after it is due; or


(ii)  Tenant shall at any time be in default in any other covenants and
conditions of this Lease to be kept, observed and performed by Tenant, which and
such default continues for more than thirty (30) days after receipt of notice;
provided, however, except for any Default by Tenant of its obligations to
maintain insurance under Section 15 or restrictions on transfer in Section 20,
that if Tenant commences work to cure the default and continues to work
reasonably diligently to complete same, such period shall be continued for so
long as necessary to cure such default, but in no event more than ninety (90)
additional days; or
 
(iii)  this Lease or Tenant’s interest therein shall be taken by execution,
attachment or other process of law, or if any execution or attachment shall be
issued against Tenant and not vacated within ninety (90) days;
 


then Landlord may do any or all of the following:


(a)  At its option, at once, without notice to Tenant or to any other person,
terminate this Lease and at its option, require payment in full of the present
value of the Rent due for the unexpired term of the Lease, which obligation of
Tenant shall survive such termination (and upon such termination, this Lease
shall terminate and neither Landlord nor Tenant shall have any further liability
to each other hereunder, except for such obligations that are expressly stated
to survive the termination hereof);
10

--------------------------------------------------------------------------------




(b)  Enter into the Leased Premises, and remove Tenant’s property and effects
therefrom, and/or take and hold possession thereof, without such entry and/or
possession terminating this Lease or releasing Tenant in whole or in part from
Tenant’s obligations to pay Rent and perform all its other obligations hereunder
for the full Term, and to relet the Leased Premises or any part or parts
thereof, either in the name of or for the account of Landlord or Tenant, for
such rent and for such term and terms as Landlord may see fit, which term may at
Landlord’s option extend beyond the balance of the Term of this Lease.  Except
to the extent required under applicable Legal Requirements, Landlord shall not
be required to accept any tenant offered by Tenant or to observe any
instructions given by the Tenant about such reletting, provided that Landlord
shall take commercially reasonable efforts to mitigate its damages
hereunder.  Tenant shall pay Landlord any deficiency between the Rent hereby
reserved and covenanted to be paid and the net amount of the rents collected on
such reletting, for the balance of the Term of this Lease, as well as reasonable
expenses incurred by Landlord in such reletting, including but not limited to
reasonable attorney’s fees, broker fees, the expenses of repairing, and
otherwise preparing the same for re-rental.  All such costs, other than Rent,
shall be paid by Tenant upon demand by Landlord.  Any deficiency in Rent shall
be paid in monthly installments, upon statements rendered by Landlord to
Tenant.  Any suit brought to collect the amount of the deficiency for any one or
more months’ Rent shall not preclude any subsequent suit or suits to collect the
deficiency for any subsequent month’s Rent; or


(c)  Require that upon any termination of this Lease, whether by lapse of time,
the exercise of any option by Landlord to terminate the same, or in any other
manner whatsoever, or upon any termination of Tenant’s right to possession
without termination of this Lease, the Tenant shall at once surrender possession
of the Leased Premises to the Landlord and immediately vacate the same and
remove all effects therefrom, except such as may not be removed under other
provisions of this Lease.  If Tenant fails to do so, Landlord may forthwith
re-enter the Leased Premises, with or without process of law, and repossess
itself thereof as in its former estate and expel and remove Tenant and any other
persons and property therefrom, using such force as may be necessary without
being deemed guilty of trespass, eviction or forcible entry, without thereby
waiving Landlord’s rights to Rent or any other rights given Landlord under this
Lease or at law or in equity; and Tenant will pay Landlord, upon demand, the
reasonable expenses incurred in such removal and also storage of said effects
for any length of time during which the same shall be in Landlord’s possession
or in storage, or Landlord may at its option, without, notice sell any or all of
said effects in such manner and for such price as the Landlord may deem best and
apply the proceeds of such sale upon any amounts due under this Lease from the
Tenant to Landlord, including the expenses of removal and sale (which
obligations of Tenant shall survive such termination of this Lease).


B.  No receipt of monies by the Landlord from or for the account of Tenant or
from anyone in possession or occupancy of the Leased Premises after termination
in any way of this Lease or after the giving of any notice, shall reinstate,
constitute or extend the term of this Lease or affect any notice given to the
Tenant prior to the receipt of such money, it being agreed that after the
service of notice of the commencement of a suit, Landlord may receive and
collect any Rent or other amounts due Landlord and such payment not waive or
affect said notice or said suit.


C.  Any and all rights and remedies which Landlord may have under this Lease, at
law or in equity, shall be cumulative and shall not be deemed inconsistent with
each other, and any two or more or all of said rights and remedies may be
exercised at the same time or at different times and from time to time.
11

--------------------------------------------------------------------------------




D.  If Landlord is required to incur expense, either legal, incidental, or
consequential, because of a Default by Tenant, the Tenant shall promptly
reimburse Landlord for such expense upon being given a written itemization and
explanation thereof.  The provisions of this Section 17.D shall survive the
termination of this Lease.


E.  The failure of either party to enforce its rights under this Lease on one or
numerous occasions shall not affect such party’s ability to enforce that right
on any subsequent occasion or occasions.


F.  In the event that a Default shall occur and Landlord elects to terminate
this Lease, or upon expiration of this Lease, Tenant shall not be relieved of
its duties or obligations under this Lease so long as Tenant remains in
possession of the Leased Premises.


G.  In the event Landlord shall fail to make any payment required of Landlord
hereunder when due, and such failure continues for a period of more than five
(5) days after receipt of notice, or Landlord shall refuse or fail to perform
any of its obligations under this lease for a period of thirty (30) days or more
after written notice by Tenant (provided, however, except for any default by
Landlord of its obligations to maintain insurance under Section 15, that if
Landlord commences work to cure the default and continues to work reasonably
diligently to complete same, such period shall be continued for so long as
necessary to cure such default, but in no event more than ninety (90) additional
days), Tenant shall be entitled, at Tenant’s election: to (i) terminate this
Lease, and bring an action against Landlord for any out-of-pocket cost incurred
as a result of such breach, or (ii) maintain this Lease in full force and effect
and cure such failure on behalf of Landlord, and Landlord shall promptly
reimburse Tenant for such expense upon being given a written itemization and
explanation thereof.  In addition, Tenant shall be entitled to offset against
any Rent due hereunder the amount of all sums due and payable to Tenant
hereunder and under that certain Shared Services Agreement of even date
herewith.  Landlord’s obligations hereunder shall survive such termination (and
upon such termination, this Lease shall terminate and neither Landlord nor
Tenant shall have any further liability to each other hereunder, except for such
obligations that are expressly stated to survive the termination hereof).


H.  In the event of a threatened breach by either party of any material
obligation under this Lease, the other party shall (without limiting any of such
party’s other rights or remedies hereunder, at law or in equity) have the right
to enjoin any such threatened breach by injunction.
 
18.           LIMITATION ON LIABILITY.
 
 
It is expressly understood and agreed by Tenant that none of Landlord’s
covenants, undertakings or agreements contained in this Lease are made or
intended as personal covenants, undertakings or agreements by any entity which
is affiliated with Landlord, its parent or subsidiaries.  No entity which is
affiliated with Landlord (nor any of their respective parents or subsidiaries,
nor any of their respective shareholders, venturers, officers, directors or
employees) shall be personally liable for any such sums, damages, awards or
judgments.  It is expressly understood and agreed by Landlord that none of
Tenant’s covenants, undertakings or agreements contained in this Lease are made
or intended as personal covenants, undertakings or agreements by any entity
which is affiliated with Tenant, its parent or subsidiaries.  No entity which is
affiliated with Tenant (nor any of their respective parents or subsidiaries, nor
any of their respective shareholders, venturers, officers, directors or
employees) shall be personally liable for any such sums, damages, awards or
judgments.  Landlord’s liability hereunder shall be limited to Landlord’s
interest in the Real Property, Building and Common Area.
12

--------------------------------------------------------------------------------


 
 
19.           COVENANTS AGAINST LIENS.
 
 
Tenant hereby covenants and agrees that it will not cause or permit any lien
(including, without limitation, the filing of any mechanic’s lien) to be filed
or asserted against the Leased Premises as a result of any act or omission of
Tenant or any member of the Tenant Group.  In the event any such lien or notice
of lien is filed, Tenant shall, within twenty (20) days of receipt of notice
from Landlord of the filing of the lien, contest such lien as permitted by law
if such contest is sufficient alone to prevent the lien from maturing, or
contest said lien as permitted by law and bond or insure over said lien, or
fully discharge the lien by settling the claim which resulted in the lien or by
bonding or insuring over the lien in the manner prescribed by applicable
law.  If Tenant fails to so contest and/or discharge the lien, then, in addition
to any other right or remedy of Landlord, Landlord may bond or insure over the
lien or otherwise discharge the lien.  Tenant shall reimburse Landlord for any
amount paid by Landlord to bond or insure over the lien or discharge the lien,
including without limitation reasonable attorney’s fees, within fifteen (15)
days of receipt of invoice therefor.  Any rights and obligations created under
or by this Section 19 shall survive termination or expiration of this Lease.
 
 
20.           ASSIGNMENT AND SUBLETTING.
 
 
Tenant shall not assign, mortgage, pledge, encumber, or otherwise transfer this
Lease (or any interest of Tenant herein) and shall not sublet (or underlet), or
permit or suffer the Leased Premises or any part thereof to be used or occupied
by others, other than to any reorganized debtor entity of Tenant, without
Landlord’s prior written consent in each instance, which consent may be withheld
in Landlord’s sole discretion, except as to any proposed transfer to an
affiliate of Tenant, in which event Landlord’s consent shall not be unreasonably
withheld.  Tenant shall specify the identity of any proposed assignee or
subtenant to Landlord in any written notice and request for consent.  Tenant
shall provide notice of any transfer permitted hereunder to Landlord in
advance.  Any assignment, sublease, mortgage, pledge, encumbrance or transfer by
Tenant in contravention of the provisions of this Section 20 shall be void.
 
 
21.           QUIET ENJOYMENT.
 
 
Landlord represents that Landlord has good and indefeasible title to the Leased
Premises.  Tenant shall, and may peacefully have, hold and enjoy the Leased
Premises, upon the terms and conditions set forth herein.
 
 
22.           LANDLORD’S RIGHTS.
 
 
Landlord shall have the right to enter upon the Leased Premises during business
hours after notice to Tenant to show the same to prospective mortgagees and/or
purchasers, and to place “For Sale” signs thereon.  Commencing six (6) months
prior to the expiration of the Term, Landlord shall have the right to enter upon
the Leased Premises during business hours after notice to Tenant to show the
same to prospective tenants, and to place “For Rent” signs thereon.  Landlord
shall cooperate with Tenant in such activities in order to minimize
inconvenience to Tenant.
 
 
23.           RIGHT OF ENTRY.
 
 
Tenant agrees that Landlord and Landlord’s agents, representatives, employees,
contractors, licensees, invitees, tenants, successors and assigns (collectively,
“Landlord Parties”), shall have the right to enter the Leased Premises after
reasonable advance written notice (except in an emergency) to Tenant, if
necessary to alter, modify, augment, supplement, improve, upgrade, repair,
replace, install, construct and maintain Landlord’s facilities and the Building
provided that except in emergencies Landlord shall not perform any work on the
Leased Premises during business hours which would unreasonably disturb Tenant’s
use and enjoyment of the Leased Premises and Landlord shall cooperate with
Tenant in scheduling all work at the Leased Premises.
13

--------------------------------------------------------------------------------


 
 
24.           LANDLORD’S RIGHT TO TRANSFER.
 
 
This Lease shall not in any manner or to any extent limit or restrict the right
of Landlord to use or dispose of the Leased Premises, Building or Real Property
as Landlord may in its discretion desire, subject to rights of Tenant
hereunder.  Landlord shall have the right, without notice to or consent from
Tenant, to assign this Lease to any person or entity who succeeds (directly,
indirectly or by operation of law) to any of Landlord’s right, title or interest
in or to the Leased Premises, provided that such transfer is made subject to the
provisions of this Lease and Tenant’s rights hereunder.  Tenant shall not be
obligated to any such transferee for the payment of Rent or otherwise until
written notice of such transfer has been received by Tenant.
 
 
25.           TENANT’S PROPERTY.
 
 
It is expressly understood and agreed that all equipment and other personal
property that Tenant may install upon the Leased Premises during the Term shall
remain the property of Tenant and shall be removed by Tenant (as set forth in
Section 8 hereof), at its sole cost and expense, at the expiration of the Term
of this Lease or at any time prior thereto.
 
 
26.           RENEWAL.
 
 
Tenant has the right to renew the Term for one period of five (5) years (the
“Renewal Term”).  In the event that Tenant elects to renew, Tenant shall notify
Landlord in writing thereof not less than one hundred eighty (180) days prior to
the expiration of the initial Lease Term (it being agreed that if Tenant fails
to timely provide such notice, Tenant shall be deemed to have waived its right
to renew this Lease).  Thereafter Landlord shall provide notice to Tenant, at
least one hundred forty (140) days prior to the end of the Term, setting forth
the Base Rent rate for the Renewal Term (the “Renewal Notice”), which Base Rent
rate shall be fair market rental for the type of property and premises so rented
on the terms and conditions of this Lease.  Tenant shall then have the right, by
written notice to Landlord within twenty (20) days after receipt of the Renewal
Notice, to withdraw its notice of extension of the Term (a “Withdrawal Notice”)
or to renew and accept the new Base Rent rate (an “Acceptance Notice”).  Tenant
may elect to issue an Acceptance Notice subject to the parties’ agreement on
fair market rental, and in such event Tenant shall so provide in the Acceptance
Notice, and such Acceptance Notice shall thereafter be irrevocable.  The parties
shall negotiate in good faith to determine fair market rental for the leased
Premises, and may hire a broker, licensed in the State of Oklahoma and having
not less than ten (10) years experience within the Oklahoma City market, and
otherwise mutually acceptable to the parties, to establish fair market rental,
which fair market value shall be binding on Landlord and Tenant. If the parties
are unable to agree on a broker, each party shall hire a broker meeting such
criteria, who shall in turn select a third broker, and the determination of fair
market rental shall be determined by a majority of the brokers.  The cost
thereof shall be shared equally by the parties.
 
 
Subject to the provisions set forth above, in the event that the Lease is
renewed, the Renewal Term will be upon the same terms, covenants and conditions
contained in the Lease, except that any reference in the Lease to the Term will
be deemed to include the Renewal Term and the Base Rent rate will be the Base
Rent rate set in the Renewal Notice, or as later determined by agreement of the
parties, as applicable.
14

--------------------------------------------------------------------------------


 
 
27.           HOLDING OVER.
 
 
Tenant shall have no right to remain in possession of all or any part of the
Leased Premises after the expiration of the Term or any Renewal Term (as
applicable).  In the event that Tenant remains in possession of all or any part
of the Leased Premises after the expiration or earlier termination of the Term
or any Renewal Term (as applicable), at Landlord’s option (exercised by giving
Tenant written notice): (a) such tenancy shall be deemed to be either (at
Landlord’s sole option) (i) a periodic tenancy from month-to-month only, or (ii)
a tenancy at sufferance terminable at will by Landlord; and (b) such tenancy may
be terminated by Landlord upon the earlier of thirty (30) days’ prior written
notice or the earliest date permitted by law.  In the event Tenant remains in
possession after the expiration or earlier termination of the Term or any
Renewal Term (as applicable), then monthly Base Rent shall be increased to an
amount equal to one hundred fifty percent (150%) of the monthly Base Rent
payable during the last month of the Term.  Any such month-to-month tenancy or
tenancy at sufferance shall be subject to every other term, condition, and
covenant contained in this Lease.
 


28.           SUBORDINATION; ESTOPPEL.


A.  This Lease is subject and subordinate to all mortgages, deeds of trust and
related security instruments which may now or hereafter encumber the Project and
to all renewals, modifications, consolidations, replacements and extensions
thereof and to each advance made or hereafter to be made thereunder.  This
subordination shall be self-operative and no further instrument of subordination
is required.  In confirmation of such subordination, however, Tenant shall, at
Landlord’s request, certify in writing as to such subordination; provided that
such subordination is subject to delivery of a non-disturbance agreement
reasonably acceptable to the Tenant, Landlord, and any mortgagee (or its
successors or assigns).  If any mortgagee (or its successors or assigns), or any
other person or entity, shall succeed to the rights of Landlord under this
Lease, whether through possession or foreclosure action or delivery of a new
ground lease or deed, then at the request of such party so succeeding to
Landlord’s rights (“Successor Landlord”), Tenant shall attorn to and recognize
Successor Landlord as Tenant’s Landlord under this Lease, and such successor
Landlord shall provide a non-disturbance agreement to Tenant, and Tenant shall
promptly execute and deliver a subordination, non-disturbance and attornment
agreement as Successor Landlord may reasonably request.  Upon such attornment
this Lease shall continue in full force and effect as, or as if it were, a
direct lease between Successor Landlord and Tenant upon all of the terms,
conditions and covenants hereof.  The parties shall negotiate in good faith to
expeditiously deliver such subordination, non-disturbance and attornment
agreement within thirty (30) days of request therefor.


B.  Tenant agrees, at any time and from time to time, as requested by Landlord,
upon not less than ten (10) days’ prior notice, to execute and deliver to
Landlord a written statement executed and acknowledged by Tenant, (a) stating
that this Lease is then in full force and effect and has not been modified (or
if modified, setting forth all modifications), (b) setting forth the then
current Base Rent, (c) setting forth the date to which the Rent (including Base
Rent) has been paid, (d) stating whether or not, to the knowledge of the Tenant,
Landlord is in default under this Lease, and if so, setting forth the nature of
such default, and (e) stating whether there are any subleases affecting the
Leased Premises.  Tenant acknowledges that any statement delivered pursuant to
this paragraph may be relied upon by Landlord, any purchaser of the Leased
Premises or mortgagee of Landlord.


C.  Landlord agrees, at any time and from time to time, as requested by Tenant,
upon not less than ten (10) days’ prior notice, to execute and deliver to Tenant
a written statement executed and acknowledged by Landlord, (a) stating that this
Lease is then in full force and effect and has not been modified (or if
modified, setting forth all modifications), (b) setting forth the then current
Base Rent, (c) setting forth the date to which the Rent (including Base Rent)
has been paid, (d) stating whether or not, to the knowledge of the Landlord,
Tenant is in default under this Lease, and if so, setting forth the nature of
such default, and (e) stating the address of Landlord to which all notices and
communication under the Lease shall be sent.  Landlord acknowledges that any
statement delivered pursuant to this paragraph may be relied upon by Tenant, by
any assignee or subtenant of the Leased Premises or by any lender providing
credit to Tenant.
15

--------------------------------------------------------------------------------


 
29.           MISCELLANEOUS.
 
 
A.  Brokers.  Tenant represents and warrants to Landlord that Tenant has dealt
with no broker, finder or similar person or entity in connection with this
Lease, or Tenant’s use or occupancy of the Leased Premises.  Tenant agrees to
indemnify, defend (with counsel acceptable to Landlord) and hold Landlord
harmless from and against any and all Claims and Losses brought against,
sustained or incurred by Landlord by reason of Tenant’s breach of the foregoing
representation and warranty.  Landlord represents and warrants to Tenant that
Landlord has dealt with no broker, finder or similar person or entity in
connection with this Lease, or Landlord’s use or leasing of the Leased
Premises.  Landlord agrees to indemnify, defend (with counsel acceptable to
Tenant) and hold Tenant harmless from and against any and all Claims and Losses
brought against, sustained or incurred by Tenant by reason of Landlord’s breach
of the foregoing representation and warranty.  This Section 29.A shall survive
the expiration or earlier termination of the Lease.
 
 
B.  Notices.  Whenever notice is required to be given pursuant to this Lease,
the same shall be in writing, and either personally delivered, sent by a
nationally recognized overnight delivery service, postage prepaid, or sent via
United States certified mail, return receipt requested, postage prepaid, and
addressed to the parties at their respective addresses as follows:
 


If to Landlord:


SemGroup Energy Partners, L.L.C.
Two Warren Place
6120 South Yale Avenue, Suite 500
Tulsa, Oklahoma 74136-4216




If to Tenant:


SemCrude, L.P.
11501 South I-44 Service Road
Oklahoma City, Oklahoma 73173
Telephone: 405-691-5016
Attention: Peter Schwiering


with copy to:


SemCrude, L.P.
Two Warren Place
6120 South Yale Avenue, Suite 700
Tulsa, Oklahoma 74136-4216


 
or at such other addresses as any party, by written notice in the manner
specified above to the other party hereto, may designate from time to
time.  Unless otherwise specified to the contrary in this Lease, all notices
shall be deemed to have been given upon receipt (or refusal of receipt) thereof.
 
 
C.  Waiver of Jury Trial.  Landlord and Tenant, by this Section 29.C, waive
trial by jury in any action, proceeding, or counterclaim brought by either of
the parties to this Lease against the other on any matters whatsoever arising
out of or in any way connected with this Lease, the relationship of Landlord and
Tenant, Tenant’s use or occupancy of the Leased Premises, or any other claims,
and any emergency statutory or any other statutory remedy.
16

--------------------------------------------------------------------------------


 
 
D.  Captions.  The section headings appearing in this Lease are for convenience
of reference only and are not intended, to any extent and for any purpose, to
limit or define the text of any section or any subsection hereof.
 
 
E.  Binding Effect.  The covenants, conditions, and agreements contained in this
Lease will bind and inure to the benefit of Landlord and Tenant and their
respective heirs, distributees, executors, administrators, successors and
permitted assigns, including, with respect to the Tenant, any reorganized debtor
entity or plan administrator appointed pursuant to the plan of reorganization of
Tenant.  In the event that Tenant is comprised of more than one individual or
entity, the obligations of such individuals or entities under this Lease shall
be joint and several.
 
 
F.  Entire Agreement.  This Lease, the exhibits and addenda, if any, contain the
entire agreement between Landlord and Tenant regarding the subject matter
hereof, and fully supersede all prior written or oral agreements and
understandings between the parties pertaining to such subject matter.  No
promises or representations, except as contained in this Lease, have been made
to Tenant respecting the condition or the manner of operating the Leased
Premises.
 
 
G.  Further Assurances.  Each party agrees that it will execute and deliver such
other documents and take such other action as may be reasonably requested by the
other party to effectuate the purposes and intention of this Lease.
 
 
H.  No Waiver.  The failure of either party to enforce at any time any provision
of this Lease shall not be construed to be a waiver of such provision, nor in
any way to affect the validity of this Lease or any part hereof or the right of
such party thereafter to enforce each and every such provision.  No waiver of
any breach of this Lease shall be held to constitute a waiver of any other or
subsequent breach.
 
 
I.  No Third Party Beneficiaries.  Landlord and Tenant agree and acknowledge
that, except as expressly set forth in Section 11, there are no intended third
party beneficiaries of this Lease nor any of the rights and privileges conferred
herein.
 
 
J.  Governing Law; Venue; Jurisdiction.  The terms and provisions of this Lease
shall be governed by and construed in accordance with the laws of the State of
Oklahoma.  During the pendency of the Bankruptcy Cases (as defined below), and
without limiting any party’s right to appeal any order of the Bankruptcy Court
(as defined below), (i) the Bankruptcy Court shall retain exclusive jurisdiction
to enforce the terms of this Lease and to decide any claims or disputes which
may arise or result from, or be connected hereby, and (ii) any and all actions
related to the foregoing shall be filed and maintained only in the Bankruptcy
Court, and the parties hereby consent to and submit to the jurisdiction and
venue of the Bankruptcy Court and shall receive notices at such locations as
indicated in Section 29.B.  “Bankruptcy Cases” means the chapter 11 cases
commenced by SemGroup, L.P. and certain of its direct and indirect subsidiaries
on July 22, 2008, jointly administered under Case No. 08-11525
(BLS).  “Bankruptcy Court” means the United States Bankruptcy Court for the
District of Delaware or any other court having jurisdiction over the Bankruptcy
Cases from time to time. Thereafter, the parties agree that action with respect
to this Lease will be brought in an Oklahoma state court or Federal Court of the
United States sitting in the county in which the Real Property is located and
the parties hereby submit to the exclusive jurisdiction of said court.
 


The parties hereby unconditionally and irrevocably waive, to the fullest extent
permitted by applicable law, any objection which they may now or hereafter have
to the laying of venue or any dispute arising out of or relating to this Lease
or any of the transactions contemplated hereby brought in any court specified in
paragraph (a) above, or any defense of inconvenient forum of the maintenance of
such dispute.  Each of the parties hereto agrees that a judgment in any such
dispute may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.
17

--------------------------------------------------------------------------------


 
K.  Counterparts.  This Lease may be executed by the parties in
counterparts.  Each such counterpart shall be deemed an original and all such
counterparts, taken together, shall constitute one and the same agreement.
 


L.  Severability.  If any term, provision or condition in this Leased shall, to
any extent, be invalid or unenforceable, the remainder of this Lease (or the
application of such term, provision or condition to persons or circumstances
other than in respect of which it is invalid or unenforceable) shall not be
affected thereby, and each term, provision and condition of this Leased shall be
valid and enforceable to the fullest extent permitted by law.


M.  Time of the Essence.  Time is of the essence of this Lease, and each and
every term and provision hereof.


N.  No Partnership.  None of the terms or provisions of this Lease shall be
deemed to create a partnership between or among the parties hereto in their
respective businesses or otherwise, nor shall any of the terms or provisions of
this Lease cause them to be considered joint venturers or members of any joint
enterprise.


O.  No Oral Change.  This Lease cannot be changed orally or by course of
conduct, and no executory agreement, oral agreement or course of conduct shall
be effective to waive, change, modify or discharge it in whole or in part unless
the same is in writing and is signed by the party against whom enforcement of
any waiver, change, modification or discharge is sought.


P.  Authority.  Each party represents and warrants that it has full right, power
and authority to execute and deliver this Lease, and to perform each and all of
its duties and obligations hereunder.  If any party so requests, the other party
shall provide reasonable written evidence of such right, power and authority.


Q.  Attorney’s Fees; Interest.  The prevailing party in any dispute shall be
entitled, in addition to any other payment, to receive its reasonable attorney’s
fees, court costs and expenses.  All payments due from a party hereto which are
not paid when due shall bear interest at a rate equal to the lesser of the
highest non-usurious rate permitted by applicable law, or ten percent (10%) per
annum from the date due until paid (the “Default Rate”).  This Section 29.Q
shall survive the expiration or earlier termination of the Lease.


R.  Limitation on Indemnity.  Notwithstanding anything to the contrary contained
herein or in any other agreement or writing between the parties, no waiver,
indemnity or exculpation of Landlord or any member of the Landlord Group shall
be effective as to any Losses or Claims to the extent resulting from the gross
negligence or willful misconduct of Landlord or any member of the Landlord
Group, and no waiver, indemnity or exculpation of Tenant or any member of the
Tenant Group shall be effective as to any Losses or Claims to the extent
resulting from the gross negligence or willful misconduct of Tenant or any
member of the Tenant Group.


S.  Parties Not Affiliates.  For purposes of this Lease, (i) Landlord shall not
be deemed to be an affiliate of Tenant, and Tenant shall not be deemed to be an
affiliate of Landlord; (ii) no SGLP Party (as such term is defined in that
certain Master Agreement of even date herewith) shall be considered an affiliate
of any SemGroup Party (as such term is defined in that certain Master Agreement
dated as of even date herewith), and (iii) no SemGroup Party shall be considered
an affiliate of any SGLP Party.


T.  Negotiated.  The parties acknowledge that the parties and their counsel have
reviewed and revised this Lease and that the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of this Lease or any exhibits or
amendments hereto.


[SIGNATURE PAGE FOLLOWS]
18

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the day
and year first above written.
 
 


 
LANDLORD:


SEMGROUP ENERGY PARTNERS, L.L.C.




By:_/s/ Alex G. Stallings______________
Name:  Alex G. Stallings
Title:    Chief Financial Officer and Secretary
TENANT:


SEMCRUDE, L.P.


By: SemOperating G.P. L.L.C.,
       its general partner




By:_/s/ Terrence Ronan______________
                        Name:                 Terrence Ronan
                        Title:                   President & CEO



--------------------------------------------------------------------------------


EXHIBIT A
 
Real Property
 
 


 
 
See attached.
 
 

--------------------------------------------------------------------------------


EXHIBIT B
 
 
Landlord’s Office Space
 
 
2900 square feet of office space on the first floor of the Building as shown in
the attached Floor Plan.
 
 

--------------------------------------------------------------------------------


EXHIBIT C
 
 
Base Rent
 
PERIOD
MONTHLY INSTALLMENTS
ANNUAL AMOUNT
First Lease Year
($14.00 per rentable square foot)
$13,832.00
$165,984.00

 


 

 

 


 